      Case 1:19-cv-04042-ALC-BCM Document 41 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MANUEL ARIAS, et al.,                                                              5/18/20

               Plaintiffs,
                                                       19-CV-4042 (ALC) (BCM)
       -against-
                                                       ORDER
A & J DELI FISH CORP., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

         By Order dated February 20, 2020 (Feb. 20 Order) (Dkt. No. 35), the Court (a) granted
the motion of attorneys Sima Asad Ali and Andrea Marie Moss for leave to withdraw as counsel
for defendants A & J Deli Fish Corp. d/b/a Aurora Fish Grill and Julio Castillo; (b) scheduled a
status conference for March 24, 2020; (c) directed defendant Castillo to appear at the March 24,
2020 conference in person and to promptly file a Notice of Pro Se Appearance (if he wished to
proceed pro se); and (d) directed defendant A & J Deli Fish Corp. to retain counsel and appear
through counsel at the March 24, 2020 conference. The Court directed withdrawing attorneys Ali
and Moss to serve the Court's February 20 Order on defendants and to file proof of such service.
Id. at 2. 1

        By Order dated March 16, 2020 (Dkt. No. 36), the Court converted the March 24, 2020
status conference to a telephonic conference in light of the national public health emergency
resulting from the outbreak of the COVID-19 virus, and provided the parties dial-in information
for that conference. On March 17, 2020, the Court mailed a copy of the March 16 Order to
defendant Castillo.

       On March 24, 2020, the Court held a telephonic conference. Plaintiffs appeared by
counsel. Neither defendant appeared, in person or through counsel.

        Plaintiffs sought leave to move for a judgment of default against defendants. However, in
light of (a) the ongoing national health emergency, (b) defendant Castillo's pro se status, and (c)
the failure of withdrawing counsel to file a proof of service of the Feb. 20 Order, I issued an
order dated March 25, 2020 (March 25 Order) (Dkt. No. 39) scheduling a further teleconference
to take place on May 18, 2020. The March 25 Order provided dial-in information for the May 18
conference and included the following warnings:



1
  In a call with the Court's staff on March 23, 2020, attorney Moss assured the Court that, though
no proof of service had been filed, her firm had promptly served the February 20 Order on
defendants and had followed up with a phone call to confirm receipt. Attorney Moss also advised
the Court's staff that she would be filing a proof of service that day (i.e., March 23, 2020);
however, no such proof of service was ever filed. Consequently, the Court has not yet directed
the Clerk of Court to terminate attorneys Moss and Ali as counsel of record in this action. See
Feb. 20 Order, at 2.
      Case 1:19-cv-04042-ALC-BCM Document 41 Filed 05/18/20 Page 2 of 2



      All parties must attend the conference (telephonically). Since defendant A & J Deli
Fish Corp. is not a natural person, it must defend this action and attend the conference
through counsel. Defendant Julio Castillo must also attend the conference, either
personally or through counsel.

       Defendants are advised that if they fail to call in to the May 18, 2020 telephonic
conference, a judgment of default could be entered against them.

March 25 Order, at 2.

        The March 25 Order was mailed to defendants twice: once by the Court and once by
plaintiffs' counsel. (Dkt. No. 40.)

       On May 18, 2020, plaintiffs appeared by counsel for the telephonic conference. Neither
defendant appeared, in person or through counsel. Defendant Castillo has not, to date, filed his
Notice of Pro Se Appearance. Nor, to date, has any new attorney filed a notice of appearance or
other paper on behalf of either defendant.

        Consequently, as discussed during the May 18 teleconference, plaintiffs may seek a
Certificate of Default (see Fed. R. Civ. P. 55(a)) against defendants and may thereafter move for
the entry of a default judgment. See Fed. R. Civ. P. 55(b); Local Civil Rule 55.2. Plaintiffs shall
serve their default papers upon defendants, see Local Civil Rule 55.2(c), and shall also serve a
copy, by mail, upon defendants' original counsel, and file proof of such service on ECF.

Dated: New York, New York
       May 18, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
